Citation Nr: 0908787	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for anxiety disorder with post-traumatic stress 
disorder (PTSD) prior to June 8, 2007 and in excess of 50 
percent since June 8, 2007.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).
  

REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2004 and February 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran has been 
demonstrably unable to obtain or retain employment due to 
anxiety disorder with PTSD.

2.  In view of the 100 percent schedular rating for anxiety 
disorder with PTSD granted in this decision, there is no 
longer a controversy on the question of the veteran's 
entitlement to TDIU.


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a 100 
percent disability rating for anxiety disorder with PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.16(c), 4.22, 4.132, Diagnostic Codes 9400-9411 (1996 
and 2008).

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (20087).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for anxiety disorder with PTSD.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected psychiatric disability has 
been rated as 30 percent disabling from July 1, 1992 to June 
7, 2008 and 50 percent disabled from June 8, 2008 pursuant to 
38 C.F.R. § 4.132, Diagnostic Codes 9499-9400.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
including, effective November 7, 1996, the rating criteria 
for evaluating mental disorders.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996).  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.114 (2008).
 
Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9400 provided that 
a 30 percent disability rating was warranted for "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

A 50 percent disability rating was warranted where the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  Id.

A 70 percent disability rating was warranted where the 
"[a]bility to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  Id.

A 100 percent disability rating was warranted where "[t]he 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  Id.  Each of these three sets of 
criteria is an independent basis for grant of a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Further, during the pendency of this appeal, the Board notes 
that the regulations provided that when the veteran's only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes him from securing or following a substantially 
gainful occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1995).  The Veteran's 
only service connected disability prior to 2003 was his 
service connected psychiatric disability.  The tenets of 
38 C.F.R. § 4.16(c) are therefore applicable.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula for rating 
mental disorders may be more beneficial to a claimant if the 
medical evidence associated with the claims folder indicates 
symptoms which qualify the claimant for a higher disability 
evaluation than assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The findings of record indicate that since he filed his claim 
in July 1992, the Veteran's psychiatric symptoms have 
consistently included depression, anxiety, panic attacks, 
sleep impairment, flashbacks, nightmares, and avoidance of 
others.  During this time, the Veteran has complained 
intermittently of impaired concentration, paranoia, impaired 
memory, impaired impulse control, vague suicidal ideation, 
anger, irritability, and hypervigilance.  

GAF scores ranging between 35 and 78 have been assigned at 
different times during the appeal period.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF from 71 to 80 indicates that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stresses; no more than slight 
impairment in social, occupational, or school functioning.  A 
GAF from 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF from 51 to 60 indicates 
moderate symptoms or any moderate difficulty in social, 
occupational, or school functioning.  A GAF from 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF from 31 
to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

In this case, the GAF scores are highly probative as they 
relate directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  

The Board notes that, in addition to his active service, the 
Veteran served in the Air Force Reserve from October 1968 
until January 1993 and was also employed as a civilian 
aircraft maintenance technician by the Air Force Reserve from 
January 1988 until January 1993.  In December 1992, the 
Veteran was determined to be unfit both physically and 
mentally for worldwide deployment consideration and was 
medically disqualified by reason of asthma, allergic 
rhinitis, anxiety/panic disorder and chronic anxiety and 
discharged from the military.   

In a letter dated September 3, 1992, Dr. K. B., stated that 
the Veteran suffered from an anxiety disorder and a panic 
attack disorder, that he continued to have nightmares and 
phobias, occasional panic attacks and a lot of generalized 
anxiety.  Dr. K.B. stated that he would consider the Veteran 
unable to perform the duties of his employment at that time 
due to the Veteran's emotional disorder.  

A November 11, 1992 VA examination report notes that the 
Veteran had been suffering from increased anxiety, and that 
he frequently felt stressed out and was unable to handle any 
stress, sleep, or relax.  The Veteran reported that he felt 
depressed and overwhelmed, experienced occasional panic 
attacks, and would hyperventilate, get dizzy, and feel as if 
he was going to die.  The Veteran also reported frequent 
nightmares and occasional flashbacks of Vietnam.  The Veteran 
reported difficulties handling loud noises, large crowds, and 
coping with day-to-day stress.  The Veteran noted that he had 
been married for 14 years and had one child not of his 
marriage with whom he did not have a close relationship.  At 
that time, the Veteran was working full time as a civilian 
mechanic for the Air Force.

Mental status examination demonstrated that the Veteran was 
anxious, tense, and listless.  He had difficulty focusing on 
the conversation and at times tended to ramble and become 
circumstantial.  The Veteran denied experiencing 
hallucinations or delusions but remained preoccupied with his 
phobias and admitted to having phobias for crowds and close 
spaces.  He denied any obsessions or compulsions.  He was 
alert and well oriented to time, place and person but stated 
that he frequently mixed up dates and at times lost the sense 
of time and direction.  The Veteran's attention span and 
comprehension were somewhat limited as he appeared somewhat 
unmindful and became preoccupied with his own thoughts, due 
to increased anxiety.  

The Veteran was diagnosed with generalized anxiety with panic 
attack and also symptoms suggestive of mild PTSD.  The 
examiner noted that the Veteran was under psychiatric care 
and taking medication.  The examiner noted that at that time, 
the Veteran was unable to function with his day-to-day job 
and was considered to be medically and psychiatrically 
disabled.  The examiner noted that the Veteran was found to 
be suffering from some emotional distress, but that he was 
not considered to be acutely depressed, psychotic, or 
dangerous to self or others.  

VA and private treatment records from September 1993 to April 
1997 indicate that the Veteran attended church but spent most 
of his time by himself, avoided close personal relationships, 
had poorly developed interpersonal skills rendering him at 
risk for paranoia, social isolation, alienation and problems 
with reality testing.  A January MMPI assigned the Veteran a 
GAF score of 40, due to his PTSD and anxiety.  An April 1994 
treatment record noted that the Veteran had problems with 
shoplifting.

In April 1994, the Veteran underwent an examination for SSA 
disability purposes.  The Veteran reported that he retired in 
1993.  The Veteran was diagnosed on Axis I with panic 
disorder with agoraphobia and anger and also diagnosed with 
dysthymic disorder.  He was diagnosed on Axis II with 
personality disorder (NOS) (paranoid, avoidant, dependent, 
obsessive-compulsive).  The examiner noted that the Veteran 
was likely to have problems relating to others, and that his 
overall social interactions were likely to be poor.  The 
examiner noted that the Veteran's ability to understand and 
follow instructions was fair but that he was barely literate 
and would not be able to follow written instruction, that his 
ability to attend to and perform simple and repetitive tasks 
was fair but that he would likely be distracted somewhat but 
would be able to complete tasks, and that he would likely 
have difficulty withstanding the stress and pressure of daily 
work as he is a harried individual who would not tolerate 
frustration well.  The examiner opined that the Veteran's 
capacity would be low, though his speed would be fair and 
predicted that he could be employed in the service delivery 
system. 

In March 1997, the veteran was administered the Minnesota 
Multiphasic Personality Inventory, a psychometric device 
intended to measure personality and psychopathology.  The 
examiner, Dr. S. W., noted that the Veteran had been 
experiencing disabling depression and anxiety for some time 
and noted that it would appear that he was an individual who 
would have extreme difficulty in day to day coping in working 
with others.  He may "fly off the handle" when criticized 
or respond in extremely depressed fashion to anything that 
could resemble criticism.  Dr. S.W. concluded that the 
Veteran was depressed, mistrusted authority figures, spent a 
great deal of time in fantasy and daydream, and warded off 
close personal relationships with others.

The April 1, 1997 VA examination report noted that the 
Veteran did not want to be around people or in a crowd of 
people.  The Veteran also reported not sleeping well and felt 
that people were following and watching him.  Examination 
demonstrated a slightly elevated affect, no hallucinations, 
but some paranoid ideation.  The Veteran was oriented to 
time, place and person, and he denied suicidal or homicidal 
ideation.  The Veteran was diagnosed with generalized anxiety 
disorder and a GAF of 60 was assigned.

A January 2002 letter from the Veteran's brothers and sisters 
stated that the Veteran's symptoms of paranoia and fear were 
growing overwhelmingly each day and that the Veteran 
continually isolated himself from a family that he used to 
feel safe and secure with and that the Veteran avoided 
contact with strangers or crowds and displayed extreme 
fearfulness of any loud noises.

VA and private treatment records from February 2002 to 
January 2008 noted that the Veteran was still attending 
church but was not close to his siblings, had no friends, and 
wanted to isolate.  

The Veteran underwent a VA examination in August 2002.  
Mental status examination demonstrated that the Veteran's 
affect was labile, his eye contact was poor, and his mood was 
anxious and irritable.  The Veteran's speech was pressured, 
his process was circumstantial, and his insight was poor.  
The Veteran was diagnosed with anxiety NOS and a GAF of 35 
was assigned.  The examiner noted that the Veteran was quite 
paranoid about the government and perceived that the Post 
Office was monitoring his mail based upon the normal stamping 
and routine marks it makes on some of it.  The Veteran 
reported that the Secret Service listens to his phone calls 
on occasion and parked in front of his house at least once 
but may have only been following a friend who was visiting 
the Veteran.  The examiner noted that over the previous nine 
years, the Veteran had shown signs or had symptoms of 
Obsessive-Compulsive Disorder, Somatization Disorder, 
Depression, a host of personality dysfunctional traits 
(character flaws), hints of childhood conflicts left over 
from his family of origin, dysthymia as a function of PTSD, 
dysthymia in its own right, Adjustment Disorder, and PTSD.

The examiner concluded that the most appropriate diagnosis 
under the DSM-IV was Anxiety, NOS and opined that it was at 
least as likely as not that the Veteran had this disorder 
when he entered military service and that the accumulated 
stress of military service aggravated his existing anxiety 
disorder.  The examiner also stated that he believed that 
given that his condition was a pre-war condition and that 
many things before and since the war can be seen as 
influencing it, no more than a third of the disability 
reflected in the Veteran's GAF could be linked to his 
experiences in active service.  

In November 2003, the Veteran underwent a private psychiatric 
evaluation.  The examiner, Dr. R.L., opined that the 
Veteran's panic symptoms and particularly as associated with 
feelings of being trapped in crowds was part of the PTSD and 
not a separate disorder.  He also opined that the few 
symptoms the Veteran mentioned suggestive of possible 
obsessive-compulsive disorder did not meet the requirements 
to diagnose that disorder.  Dr. R.L. also opined that the 
PTSD was severe enough to preclude the Veteran from being 
employable and that such symptoms as his mistrust, 
irritability, impulsive reactions, panic and anxiety 
precluded his being able to sustain employment.

An April 2006 VA examination report notes that the Veteran 
endorsed feeling anxious always and feeling jittery and 
having panic attacks.  He also reported that he was having 
side effects such as having concentration problems and 
lightheadedness, but that after reducing his medication, he 
immediately was feeling overly anxious and irritable and 
experienced low frustration tolerance and was throwing and 
breaking things.  The Veteran reported that he did not 
socialize with people because he did not like to be around 
people.  The Veteran stated that he did not have any friends 
and that except for church, he avoided social occasions 
because of his anxiety.  Mental status examination 
demonstrated that the Veteran was hyper verbal, restless and 
jittery, constantly getting up from his chair and walking 
around.  The Veteran reported panic attacks 1 to 2 times per 
week, feeling depressed 4 to 5 times per month, feeling 
anxious almost every day, and feeling restless.

The Veteran was diagnosed with PTSD with anxiety and 
depression and a GAF of 50 was assigned.  The examiner noted 
that the Veteran was not able to work because of his physical 
problems and also his PTSD symptoms.  He noted that the 
Veteran did not like to socialize with people, that he felt 
anxious always, that he felt jittery and restless, and that 
he was having nightmares and flashbacks and felt hopeless.

The Veteran underwent a VA examination in July 2008.  The 
Veteran that he had been married for 30 years but that for 
the past 4 to 5 years, his wife had moved out and was living 
in a nearby house.  The Veteran reported that he no current 
friends, that he had a friend who moved to New Zealand, and 
that he talked to one sister.  The Veteran also reported 
spending his time taking care of his animals, washing his 
truck, and occasionally going to the grocery store.  The 
examiner noted that the Veteran was socially isolated, he had 
no friends, and he denied any social memberships.  The 
Veteran also reported seeing his wife daily but described a 
strained relationship with no intimacy.  After mental status 
examination, the Veteran was diagnosed with PTSD and a GAF of 
50 was assigned. The examiner opined that the anxiety 
symptoms were part of the PTSD but noted that there was not 
total occupational and social impairment.  The examiner noted 
that there was no impairment in judgment or thinking but 
opined that the Veteran would not be able to interact 
appropriately with others especially in a work-like setting, 
primarily due to inability to accept supervision and 
criticism as he did not display a flexible mind set.  The 
examiner also noted that the Veteran appeared to have 
adequate impulse control, concentration, and memory but that 
these could be easily compromised in a work-like setting.

As noted above, under the rating criteria in effect prior to 
November 7, 1996, a 50 percent disability rating was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, a 70 percent disability rating was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and a 100 percent disability rating was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  

The record indicates that the Veteran has been married to the 
same woman since 1978 and until the VA examination in July 
2008, had reported living with her.  The Veteran also 
reported attending church.  However, the Veteran has 
consistently reported having no friends, spending most of his 
time by himself, and avoiding close personal relationships 
and that except for church, he avoided social occasions 
because of his anxiety.  In fact, the 2002 letter from the 
Veteran's siblings notes that the Veteran continually 
isolated himself from his family.   

Taking such evidence in account, the Board finds that the 
Veteran's ability to establish and maintain effective or 
favorable relationships with people has been severely 
impaired.  
 
In addition, with regards to employment, under former 
regulations, a 50 percent disability rating was warranted if 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 70 percent 
disability rating was warranted if the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment, and a 100 percent disability rating was warranted 
where the Veteran was demonstrably unable to obtain or retain 
employment.

Although the Veteran was employed at the time of 
establishment of service connection for this disability, July 
1992, it is evident by the record that the Veteran's anxiety 
made it nearly impossible for him to do his job; and by 
December 1992, he was determined to be unfit both physically 
and mentally for worldwide deployment consideration and was 
medically disqualified by reason of asthma, allergic 
rhinitis, anxiety/panic disorder and chronic anxiety and 
discharged from the military.

In September 1992, Dr. K. B. stated that he would consider 
the Veteran unable to perform the duties of his employment at 
that time due to the Veteran's emotional disorder.  In 
November 1992, the VA examiner noted that at that time, the 
Veteran was unable to function with his day-to-day job and 
was considered to be medically and psychiatrically disabled.  
In April 1994, the SSA examiner diagnosed panic disorder with 
agoraphobia, anger, dysthymic disorder, and personality 
disorder (NOS) (paranoid, avoidant, dependent, obsessive-
compulsive) and noted that the Veteran was likely to have 
problems relating to others, and that his overall social 
interactions were likely to be poor.  SSA disability benefits 
were established for the Veteran's personality disorder as 
well as his back problems effective January 1993.  In March 
1997, Dr. S. W. noted that the Veteran would have extreme 
difficulty in day to day coping in working with others.  In 
November 2003, Dr. R.L. opined that the PTSD was severe 
enough to preclude the Veteran from being employable and that 
such symptoms as his mistrust, irritability, impulsive 
reactions, panic and anxiety preclude his being able to 
sustain employment.  In April 2006, the VA examiner noted 
that the Veteran was not able to work because of his physical 
problems and also his PTSD symptoms.  In July 2008, the VA 
examiner noted that there was not total occupational and 
social impairment as there was no impairment in judgment or 
thinking but opined that the Veteran would not be able to 
interact appropriately with others especially in a work-like 
setting, primarily due to inability to accept supervision and 
criticism as he did not display a flexible mind set.  The 
examiner also noted that the Veteran appeared to have 
adequate impulse control, concentration, and memory but that 
these could be easily compromised in a work-like setting.  

The record as a whole suggests that the veteran's nonservice-
connected physical and psychiatric conditions, not just the 
service-connected psychiatric disorder, have had a major 
adverse impact on his ability to work.  Nonetheless, the 
degree of psychiatric symptoms, as described in the post-
service medical records, and the medical opinions that he is 
now unemployable due to his psychiatric condition, are 
supportive of the assertion that the service-connected 
psychiatric disability precludes gainful employment and is 
totally disabling.  Indeed, the statement received from Dr. 
K.B. in September 1992 clearly indicated that the Veteran was 
unemployable as a result of his mental disabilities (anxiety 
disorder).  The November 1992 VA examination indicates that 
the Veteran's unemployability is due to his service connected 
psychiatric disorder as well as several physical problems.  
No opinion was solicited at that as to whether the Veteran's 
psychiatric disability in and of itself would prevent 
employment.

The evidence is at least equally divided on this point, and, 
thus, the veteran is to be given the benefit-of- the-doubt.  
38 U.S.C.A. § 5107(b).  Taking such evidence in account, the 
Board finds that since the claim was filed, the Veteran's 
psychoneurotic symptoms are of a severity to preclude gainful 
employment.  On this basis, an increased rating, to 100 
percent, for the service-connected anxiety disorder with PTSD 
is warranted. 38 C.F.R. § 4.16(c) (1996).

III.	TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision set to grant a 100 percent rating for anxiety 
disorder with PTSD, the claim of entitlement to TDIU is now 
moot.  Accordingly, the veteran's claim for TDIU must be 
dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).


ORDER

Entitlement to an initial disability evaluation of 100 
percent for anxiety disorder with PTSD is granted subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

As noted above, the Veteran served in the Air Force Reserve 
from October 1968 until January 1993.  

An October 7, 1983, letter authored by Dr. S.T. noted that 
the Veteran was seen in his office on July 28, 1982 with a 
history of having put a gear door down and developing pain in 
his low back region documented as acute traumatic lumbar 
myositis with strain.  Dr. S. T. noted that the Veteran 
experienced relief from this injury and was subsequently 
released to work on August 2, 1982 with a history of him 
having some discomfort persisting in his low back region on 
an intermittent basis.  Dr. S.T. also noted that the Veteran 
was again seen for back pain on August 16, 1983 at which time 
he stated that while doing some minor activity, he developed 
an acute onset of low back pain and that the Veteran 
described this pain as being very, very similar to his 
previous back pain and location, character, and intensity.  
Dr. S. T. noted that the Veteran was subsequently treated 
conservatively with analgesics, anti-inflammatory agents, 
muscle relaxants, and physical therapy modalities and that 
his response to this was very, very good and he resumed his 
normal type of daily living and occupation.  

Dr. S.T. opined that the August 1983 injury was directly 
related to the initial industrial injury of July 1982 and was 
noting more than a reaggravation or exacerbation of this 
injury and noted that the Veteran would, in all probability, 
experience episodes of remission and exacerbations from this 
injury.

An October 10, 1983, letter authored by Dr. R.A.K. noted that 
the Veteran first entered his office on August 26, 1983, for 
examination and treatment for injuries sustained in an on the 
job accident which occurred on August 13, 1983 and that the 
Veteran's symptoms included low right back pain, right 
buttock pain, and pain in lateral right leg to the ankle.  
The letter included a history of examination and treatment 
for a 1974 incident when the Veteran was lifting an ACFT 
battery, a July 28, 1982, incident when the Veteran was 
lifting a door with one hand and placing a maintenance 
related pin into place and twisted and felt low back pain, 
and an August 13, 1983, incident when pain in lower back 
because more acute.  Dr. R.A.K. noted that the Veteran 
claimed the pain continued since the original injury and no 
certain instance caused pain to occur and in August 1983, the 
pain became more intense after lowering a mirror into place.  
After physical examination, the Veteran was diagnosed with 
acute sprains to the lumbar spine accompanied by ligamentous 
instability, myofascitis, and localized evidence of nerve 
root irritation as well as extension neuralgia of the sciatic 
nerve.  Dr. A.K. opined that due to the structural weakness 
and noted deviations of the Veteran's lower spine, it was 
probable and indicated that the more recent injury was due to 
an already weakened spine by previous injury.  X-rays and 
examination findings indicated an exacerbated chronic injury.  
Dr. A.K. explained that the July 1982 injury was probably the 
major cause of the deviation and weakness because if the 1974 
injury were the major injury, x-rays would reveal more 
degenerative changes and the August 1983 injury would not 
allow enough time for the present deviations to occur.

A January 1987 Emergency Care and Treatment form indicates 
that the Veteran had been lubricating landing gear systems on 
a C-130 on January 13, 1987 and went to locker for paperwork, 
bent down, and could not stand up without pain.  A September 
1988 Report noted that the Veteran felt low back pain on and 
off on September 2, 1988, and the next day the Veteran could 
not stand straight.    

The initial question that needs to be answered is whether the 
Veteran was on active duty on when he injured his back 
initially in 1974, on July 28, 1982, on August 13, 1983, on 
January 13, 1987, or on September 2, 1988.  



Service connection may be granted when the Veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active military, naval, or air service that is 
not the result of the Veteran's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (2008).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty. 38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.6 (2008).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Personnel records indicate that the Veteran had 14 days of 
active duty and 48 days of inactive duty for training 
(INACDUTRA) between October 1981 and October 1982; 15 days of 
active duty and 48 days of INACDUTRA between October 1982 and 
October 1983, 11 days active duty and 48 days INACDUTRA 
between October 1986 and October 1987, and 25 days active 
duty and 48 days INACDUTRA between October 1987 and October 
1988.

In December 2005, the Veteran was sent a letter requesting 
that he provide a complete date of the claimed back injury 
which occurred in 1974 and whether or not a back injury 
occurred during weekend drills or on active duty training.  
No response was received from the Veteran or his attorney.  
The Board finds that an additional effort should be made to 
obtain this information. 

There is no indication in the record that National Personnel 
Records Center (NPRC) or the Veteran's Reserve command have 
been contacted for verification of the exact dates of his 
ACDUTRA or INACDUTRA periods.  Thus, the Board finds that 
these agencies should be asked to provide any and all 
personnel records related to the Veteran that it may have, so 
that the Veteran's periods of ACDUTRA and INACDUTRA can be 
correlated with the documented back injuries in the medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide complete date of the claimed back 
injury which occurred in 1974 and whether 
or not a back injury occurred during 
weekend drills or on active duty 
training.

2.  The appropriate service department 
offices and all appropriate personal and 
medical records repositories should be 
contacted to obtain documentation which 
sets forth the exact dates of the 
appellant's service, including all 
periods of active duty, ACDUTRA, and 
INACDUTRA in 1974, 1982, 1983, 1987, and 
1988.  

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


